
	
		One Hundred Twelfth Congress of the United States
		  of America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. CON. RES. 55
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 1, 2012
			Agreed
			 to
		
		CONCURRENT RESOLUTION
		Directing the Clerk of the House of
		  Representatives to make a correction in the enrollment of H.R.
		  1627.
	
	
		That, in the enrollment of the bill (H.R.
			 1627) an Act to amend title 38, United States Code, to furnish hospital care
			 and medical services to veterans who were stationed at Camp Lejeune, North
			 Carolina, while the water was contaminated at Camp Lejeune, to improve the
			 provision of housing assistance to veterans and their families, and for other
			 purposes, the Clerk of the House of Representatives shall make the following
			 correction: in section 201, strike Andrew Connelly and insert
			 Andrew Connolly.
		
	
		
			
			Secretary of the Senate
		
		
			
			Clerk of the House of Representatives
		
	
